Citation Nr: 0304058	
Decision Date: 03/07/03    Archive Date: 03/18/03

DOCKET NO.  00-13 482	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Jackson, 
Mississippi


THE ISSUES

1.  Entitlement to an increased evaluation for traumatic 
arthritis of the lumbosacral spine, currently evaluated as 10 
percent disabling.

2.  Entitlement to an increased (compensable) evaluation for 
pseudofolliculitis barbae.

3.  Entitlement to an increased (compensable) evaluation for 
postoperative left herniorrhaphy.

4.  Entitlement to an increased evaluation for hypertension, 
currently evaluated as 20 percent disabling.

ATTORNEY FOR THE BOARD

James A. Frost, Counsel




INTRODUCTION

The veteran served on active duty from February 1972 to March 
1995.

This appeal to the Board of Veterans' Appeals (Board) arises 
from a rating decision in  December 1999 by the Jackson, 
Mississippi, Regional Office (RO) of the Department of 
Veterans Affairs (VA).

In April 2001, the Board remanded this case to the RO for 
further development of the evidence.  The case was returned 
to the Board in November 2002.


FINDINGS OF FACT

1.  Limitation of motion of the veteran's lower back is only 
slight, and he has not had incapacitating episodes of back 
pain.

2.  Pain on extended use of the veteran's lower back results 
in greater limitation of motion.

3.  Pseudofolliculitis barbae is productive of irregular skin 
of the cheeks and neck, a characteristic of disfigurement.

4.  Since surgery in 1976 to repair an inguinal hernia, there 
has not been recurrence of the hernia, and the surgical scar 
has not been objectively shown to be painful.

5.  The veteran's diastolic blood pressure has not been 
predominantly 120 or more.


CONCLUSIONS OF LAW

1.  An evaluation of 20 percent for traumatic arthritis of 
the lumbosacral spine is warranted.  38 U.S.C.A. § 1155 (West 
2002); 38 C.F.R. § 4.40, 4.45, 4.59, 4.71a, Diagnostic Codes 
5003, 5010, 5292, 5293 (2002); 67 Fed. Reg. 54345-54349 
(August 22, 2002); DeLuca v. Brown, 8 Vet. App. 202, 206 
(1995).

2.  An evaluation of 10 percent for pseudofolliculitis barbae 
is warranted.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. 
§ 4.118, Diagnostic Code 7813; 67 Fed. Reg. 49590-49599 (July 
31, 2002).

3.  An increased (compensable) evaluation for postoperative 
left herniorrhaphy is not warranted.  38 U.S.C.A. §§ 1155, 
5107 (West 2002); 38 C.F.R. § 4.114, 4.118, Diagnostic Codes 
7338, 7804 (2002); 67 Fed. Reg. 49590-49599 (July 31, 2002).

4.  An evaluation in excess of 20 percent for hypertension is 
not warranted.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 
38 C.F.R. § 4.104, Diagnostic Code 7101(2002).  
  
REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Board notes that, on November 9, 2000, the Veterans 
Claims Assistance Act of 2000 (VCAA) became law.  The VCAA 
applies to all pending claims for VA benefits and provides 
that VA shall make reasonable efforts to assist a claimant in 
obtaining evidence necessary to substantiate the claimant's 
claim for a benefit under a law administered by VA.  The VCAA 
also provides that VA shall notify the claimant of any 
information, and any medical or lay evidence not previously 
provided to VA, which is necessary to substantiate the claim 
and whether VA or the claimant is expected to obtain any such 
evidence.  See Quartuccio v. Principi, 16 Vet. App. 183, 187 
(2002).  In the instant case, the Board finds that VA has 
complied with the requirements of the statute.  The veteran 
has not identified any evidence which may be pertinent to his 
claims which the RO has not obtained and considered.  The RO 
notified the veteran of the requirements in law to establish 
entitlement to the benefits which the veteran is seeking.  As 
increased evaluations for traumatic arthritis of the 
lumbosacral spine and pseudofolliculitis barbae are being 
granted by this decision, further evidence to substantiate 
those claims is not needed.  In a statement of the case and 
in a supplemental statement of the case furnished in 
September 2002, the RO notified the veteran that evidence of 
a recurrence of an inguinal hernia, or an objectively painful 
surgical scar, would be needed for an increased evaluation 
for postoperative left herniorrhaphy and that medical 
evidence of diastolic blood pressure predominantly 120 or 
more would be needed for an increased evaluation for 
hypertension.  The Board concludes that all reasonable 
efforts were made by VA to obtain evidence necessary to 
substantiate the veteran's claim and that the notice 
provisions of the VCAA have been complied with.  The Board 
finds that there will be no prejudice to the veteran if the 
Board decides his appeal at this time and the Board will, 
therefore, proceed to consider the veteran's claims on the 
merits.  See Veterans Claims Assistance Act of 2000, 
38 U.S.C.A. §§ 5103, 5103A (West Supp. 2001); 66 Fed. Reg. 
45,620, 45,630 (Aug. 29, 2001) (codified at 38 C.F.R. §§ 
3.102, 3.156(a), 3.159, and 3.326(a) (2002)); see also 
Bernard v. Brown, 4 Vet. App. 384, 394 (1993).

Disability evaluations are determined by application of a 
schedule of ratings which is based on average impairment of 
earning capacity.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  
Separate diagnostic codes identify the various disabilities 
and the criteria for specific ratings.

When there is a question as to which of 2 disability 
evaluations shall be applied, the higher evaluation will be 
assigned if the disability picture presented more nearly 
approximates the criteria for that rating; otherwise, the 
lower rating will be assigned.  38 C.F.R. § 4.7 (2002).

When a condition which is not listed in the rating schedule 
is encountered, it will be permissible to rate under a 
closely related disease or injury in which not only the 
functions affected but the anatomical localization and 
symptomatology are closely analogous.  38 C.F.R. § 4.20 
(2002).

I. Traumatic Arthritis of Lumbosacral Spine

38 C.F.R. § 4.71a, Diagnostic Code 5010 provides that 
arthritis due to trauma shall be rated as degenerative 
arthritis.  38 C.F.R. § 4.71a, Diagnostic Code 5003 provides 
that degenerative arthritis, established by X-ray findings, 
will be rated on the basis of limitation of motion under the 
appropriate diagnostic code for the joint or joints involved.

38 C.F.R. § 4.71a, Diagnostic Code 5292 provides that slight 
limitation of motion of the lumbar spine warrants an 
evaluation of 10 percent; moderate limitation of motion 
warrants an evaluation of 20 percent; and an evaluation of 40 
percent requires severe limitation of motion.

The veteran's traumatic arthritis of the lumbosacral spine is 
also rated under 38 C.F.R. § 4.71a, Diagnostic Code 5293, 
pertaining to intervertebral disc syndrome.  During the 
pendency of the appeal, the criteria for rating 
intervertebral disc syndrome were revised.  By a letter in 
January 2003, the Board advised the veteran of the revision 
and permitted him an opportunity to submit additional 
evidence or argument.  In February 2003, the veteran stated 
that he had no further evidence or argument to submit.  When 
the law or regulations applicable to a claim change during 
the pendency of an appeal, the version more favorable to the 
veteran shall be applied.  Karnas v. Derwinski, 1 Vet. App. 
308, 312-3 (1991).

Under the former criteria for rating intervertebral disc 
syndrome, an evaluation of 10 percent was warranted for mild 
impairment and an evaluation of 20 percent was warranted for 
moderate impairment, with recurring attacks of intervertebral 
disc syndrome.

Under the revised criteria, an evaluation of 10 percent is 
warranted for intervertebral disc syndrome with 
incapacitating episodes having a total duration of at least 
one week but less than 2 weeks during the past 12 months; an 
evaluation of 20 percent is warranted for intervertebral disc 
syndrome with incapacitating episodes having a total duration 
of at least 2 weeks but less than 4 weeks during the past 12 
months.  See 67 Fed. Reg. 54345-54349 (August 22, 2002).  A 
Note to revised Diagnostic Code 5293 provides that an 
incapacitating episode is a period of acute signs and 
symptoms due to intervertebral disc syndrome which requires 
bed rest prescribed by a physician and treatment by a 
physician.

Disability of the musculoskeletal system is primarily the 
inability, due to damage or infection in parts of the system, 
to perform the normal working movements of the body with 
normal excursion, strength, speed, coordination and 
endurance.  Functional loss may be due to absence of part, or 
all, of the necessary bones, joints and muscles, or 
associated structures, or to deformity, adhesions, defective 
innervation, or other pathology, or may be due to pain, 
supported by adequate pathology and evidenced by the visible 
behavior of the claimant undertaking the motion.  38 C.F.R. 
§ 4.40 (2002).  As regards the joints, the factors of 
disability reside in reductions of their normal excursion of 
movements in different planes.  Inquiry will be directed to 
these considerations: Less movement than normal; More 
movement than normal; Weakened movement; Excess fatigability; 
Incoordination, impaired ability to execute skilled movements 
smoothly; and pain on movement, swelling, deformity or 
atrophy of disuse.  Instability of station, disturbance of 
locomotion, interference with sitting, standing and weight-
bearing are related considerations.  38 C.F.R. § 4.45 (2002).  
With any form of arthritis, painful motion is an important 
factor of disability.  It is the intention to recognize 
actually painful, unstable, or malaligned joints due to 
healed injury, as entitled to at least the minimum 
compensable rating for the joint.  38 C.F.R. § 4.59 (2002).

The Court has held that a diagnostic code based on limitation 
of motion of a joint does not subsume 38 C.F.R. § 4.40 and 
that 38 C.F.R. § 4.14, which prohibits rating the same 
disability under different diagnoses, does not forbid 
consideration of a higher rating based on a greater 
limitation of motion due to pain on use, including during 
flare-ups.  See DeLuca v. Brown, 8 Vet. App. 202, 206 (1995).

At a VA spine examination in May 1995, the veteran complained 
of recurrent back pain since a tank accident in service.  
Prolonged sitting or standing and lifting-type activities 
exacerbated his back condition.  He was able to walk without 
any particular problem.  He was employed by the Postal 
Service.  His gait was unremarkable.  He could stand erect.  
No spasm was noted, but there was mild tenderness to 
palpation over the lower back region.  Range of motion was 
flexion to 80 degrees and extension to 30 degrees.  He was 
able to heel and toe walk and to squat and rise again.  The 
pertinent impression was low back syndrome - intermittently 
symptomatic - history of injury.

At a VA joints examination in November 1999, the veteran 
complained of severe pain in his lower back, which he 
characterized as 7 on a scale of 1 to 10.  He indicated that 
the pain was worse at night, when his back would lock up and 
it would take several minutes for him to be able to move 
around.  The pain radiated to his lower extremities, 
especially at night, and interfered with his sleep.  He was 
wearing a lumbosacral corset.  He was able to remove his 
shoes and socks and the corset without difficulty. He was 
able to walk on heels and toes without any difficulty, 
balance on one lower extremity normally, and squat and rise 
halfway without difficulty.  Examination of the lumbosacral 
spine revealed mild tenderness in the L4-5 area.  No 
paraspinal tenderness, spasms, or guarding were noted.  Range 
of motion was flexion to 50 degrees, extension to 25 degrees, 
lateral flexion to 30 degrees, bilaterally, and rotation to 
40 degrees, bilaterally, without any complaints by the 
veteran.  It was noted that X-ray reports had shown 
degenerative joint changes and degenerative disc changes.  
The pertinent impression was degenerative joint disease and 
degenerative disc disease of the lumbosacral spine, could be 
traumatic.

In a statement with his substantive appeal, received in 
November 2000, the veteran stated that: he worked as a letter 
carrier for the Postal Service; his route involved walking 
for several hours and driving for several hours; after a 
shift of 8 to 10 hours, his back and legs were totally 
fatigued and he was too exhausted to ambulate.

At a VA spine examination in June 2002, the veteran 
complained of a dull low back pain, with cramping pain in the 
posterior aspect of both thighs and in both calves, which 
usually came on with walking.  His gait was normal and he 
stood erect.  Range of motion, without complaint of pain, was 
flexion to 50 degrees, extension to 25 degrees, lateral 
bending to 25 degrees, bilaterally.  He was slightly tender 
in the region of L4-5 over the spinous process.  Straight leg 
raising caused low back pain at 60 degrees, bilaterally.  He 
had no sciatica.  Neurologically, there was no sensory loss 
or motor weakness in the lower extremities. X-rays revealed: 
6 lumbar vertebrae with L-6 being a transitional vertebra, 
with a large transverse process on the right; narrowing of 
the L6-S1 disc was likely of congenital origin; marked 
narrowing of the L5-6 vertebra with large osteophytes was of 
degenerative origin.  The pertinent impression was severe 
degenerative disc disease, lumbar spine.  The examiner 
advised the veteran that the cramping pain in his 
thighs/calves was possibly due to vascular impairment.  The 
examiner reported, after a review of the claims file, that 
there was no objective evidence of weakness, incoordination, 
fatigability or loss of motion due to such.  The examiner was 
unable to estimate the range of motion or functional capacity 
during a flare-up.

Review of the medical evidence shows that the veteran has 
been reported as having slight limitation of motion of the 
lumbosacral spine, which warrants an evaluation of 10 percent 
under Diagnostic Codes 5003, 5010, 5292.  Under the former 
criteria of Diagnostic Code 5293, moderate impairment from 
intervertebral disc syndrome with recurring attacks has not 
been shown on examinations and thus entitlement to an 
evaluation in excess of 10 percent is not warranted.  Under 
the revised criteria of Diagnostic Code 5293, there is no 
evidence that the veteran has had incapacitating episodes of 
back pain, requiring bed rest prescribed by a physician, and 
thus entitlement to an evaluation in excess of 10 percent is 
not warranted.  There is, however, a basis for an increased 
evaluation for the veteran's traumatic arthritis of the 
lumbosacral spine.  The Board finds the veteran's statements 
that he has decreased limitation of motion of his lower back 
after the exertion of working an 8 or 10 hour shift as a 
letter carrier to be credible.  The Board finds that pain on 
extended use of his lumbosacral spine, which results in 
greater limitation of motion, warrants an increase in the 
evaluation of his low back disability from 10 percent to 20 
percent, and that rating will be granted.  38 U.S.C.A. § 1155 
(West 2002); 38 C.F.R. § 4.40, 4.71a, Diagnostic Codes 5003, 
5010, 5292, 5293; DeLuca v. Brown, 8 Vet. App. 202, 206 
(1995).

II. Pseudofolliculitis Barbae

During the pendency of this appeal, the criteria for rating 
skin disabilities were revised.  By a letter in January 2003, 
the Board advised the veteran of the revision and permitted 
him an opportunity to submit additional evidence or argument.  
In February 2003, the veteran stated that he had no further 
evidence or argument to submit.

Under the former criteria, 38 C.F.R. § 4.118, Diagnostic Code 
7814 provided that tinea barbae was rated on scars, 
disfigurement, etc., on the extent of constitutional 
symptoms, physical impairment.  38 C.F.R. § 4.118, Diagnostic 
Code 7800 provided that slight disfiguring scars of the head, 
face, or neck warranted a non-compensable evaluation; 
moderate disfiguring scars of the head, face, or neck 
warranted an evaluation of 10 percent; and an evaluation of 
30 percent required severe disfiguring scars of the head, 
face, or neck, especially if producing a marked and unsightly 
deformity of eyelids, lips, or auricles.

Under the revised criteria, 38 C.F.R. § 4.118, Diagnostic 
Code 7813 provides that tinea barbae is rated on 
disfigurement of head, face, or neck, and Diagnostic Code 
7800 provides that an evaluation of 10 percent is warranted 
for disfigurement of the head, face, or neck with one 
characteristic of disfigurement.  A Note provides that 
abnormal skin texture (irregular, atrophic, shiny, scaly, 
etc.) in an area exceeding 6 square inches (39 sq. cm.) is a 
characteristic of disfigurement.  An evaluation of 30 percent 
for disfigurement of the head, face, or neck under the 
revised criteria requires disfigurement with visible or 
palpable tissue loss and either gross distortion or asymmetry 
of one feature or paired set of features (nose, chin, 
forehead, eyes (including eyelids), ears (auricles), cheeks, 
lips) or with 2 or 3 characteristics of disfigurement.  The 
other characteristics of disfigurement include: a scar 5 or 
more inches in length; a scar at least one-quarter inch wide 
at the widest part; surface contour of scar elevated or 
depressed on palpation; scar adherent to underlying tissue; 
skin hypo- or hyper-pigmented in an area exceeding 6 square 
inches; underlying soft tissue missing in an area exceeding 6 
square inches; and skin indurated and inflexible in an area 
exceeding 6 square inches.  See 67 Fed. Reg. 49590-49599 
(July 31, 2002).

At a VA examination in November 1999, the veteran stated that 
he got a rash if he shaved.  He had a goatee.  He said that 
he did not shave with a razor because it caused bleeding of 
the bumps which he had.  He used a powder on his cheeks and 
neck.  Color photographs of the veteran taken in November 
1999 appear to show numerous bumps on the skin of his neck 
and the area of the cheeks near the neck.  

In a statement with his substantive appeal, received in 
November 2000, the veteran stated that: he had bumps on his 
face, which were dark in color, as well as dents, from 
shaving his pseudofolliculitis barbae, which made him look 
like he had a severe acne problem and presented an "ugly" 
appearance.

At a VA general medical examination in May 1995, the examiner 
found that the veteran had mild pseudofolliculitis barbae.  

At a VA general medical examination in August 2000, no lumps, 
sores,  or lesions of the skin were reported.  

In a statement received in August 2001, the veteran stated 
that: his face appeared scaly, as if he had dandruff on his 
face; he had chronic bumps, irritation, and itching of his 
face; sometimes, he had to let his beard grow for several 
months to allow his skin to "relax and heal."

The Board finds that the revised criteria for rating skin 
disabilities are more favorable to the veteran than the 
former criteria, so the revised criteria will be applied in 
his case.  The evidence shows that the veteran has one 
characteristic of disfigurement of his face and neck, namely 
noticeable bumps on the skin of the affected areas.  His skin 
condition thus meets the revised criteria for an evaluation 
of 10 percent.  Because he does not have any of the listed 
symptoms for an evaluation of 30 percent under the revised 
criteria, severe disfigurement under the former criteria has 
not been shown, and his pseudofolliculitis barbae will, in 
the Board's view, be adequately and appropriately compensated 
by a 10 percent evaluation, a rating of 10 percent, but no 
more, will be assigned.  38 U.S.C.A. § 1155 (West 2002); 
38 C.F.R. § 4.118, Diagnostic Code 7813; 67 Fed. Reg. 49590-
49599 (July 31, 2002).



III. Postoperative Left Herniorrhaphy

38 C.F.R. § 4.114, Diagnostic Code 7338 (2002), pertaining to 
inguinal hernia, provides that a non-compensable (zero 
percent) evaluation is warranted for a small, reducible 
hernia or one without true hernia protrusion; an evaluation 
of 10 percent requires a postoperative, recurrent hernia, 
which is readily reducible and well supported by a truss or 
belt.

38 C.F.R. § 4.118, Diagnostic Code 7804 provides that a 
superficial scar which is tender and painful on objective 
demonstration warrants an evaluation of 10 percent.  Revised 
Diagnostic Code 7804 provides that a superficial scar which 
is painful on examination warrants an evaluation of 10 
percent.  67 Fed. Reg. 49590-49599 (July 31, 2002). 

At a VA examination in November 1999, a history of a left 
inguinal hernia repair in 1976 was noted.  The veteran 
complained that the area had been sore since then.  On 
examination, a well healed 6 inch scar in the left inguinal 
area was noted.  A tender, 1 centimeter subcutaneous nodule 
was found in the suprapubic area.  There was no recurrent 
hernia.

At a VA examination in May 1995, the impression was history 
of hernia repair with no evidence of a recurrent hernia.

At a VA general medical examination in August 2000, a history 
of hernia repair in 1976 was noted.

Because the hernia for which the veteran had surgery many 
years ago has not recurred and a painful surgical scar has 
not been shown objectively or on examination, the criteria 
for a compensable evaluation have not been met.  Entitlement 
to an increased (compensable) evaluation for postoperative 
left herniorrhaphy is not established.  38 U.S.C.A. § 1155 
(West 2002); 38 C.F.R. § 4.114, Diagnostic Codes 7338, 7804 
(2002); 67 Fed. Reg. 49590-49599 (July 31, 2002).  

IV. Hypertension

38 C.F.R. § 4.104, Diagnostic Code 7101(2002) provides that 
an evaluation is warranted for hypertension with diastolic 
pressure predominantly 110 or more or systolic pressure 
predominantly 200 or more; an evaluation of 40 percent 
requires diastolic pressure predominantly 120 or more.

At a VA general medical examination in May 1995, blood 
pressure was: 150/100 and 154/100, sitting; 142/100, 
reclining; and 154/100, standing.

At a VA heart examination in November 1999, the veteran gave 
a history of high blood pressure since 1974 or 1975, for 
which he took medication.  He did not have a history of 
myocardial infarction.  Blood pressure readings were: 164/110 
and 154/106, sitting; 154/100, reclining; and 156/110, 
standing.  The pertinent diagnosis was hypertension.

At a VA heart-hypertension examination in June 2002, blood 
pressure was: 174/110 and 158/112, sitting; 156/110, 
reclining; and 164/114, standing.

As noted above, the criteria for an evaluation in excess of 
20 percent for hypertension require an evaluation of 40 
percent requires diastolic pressure predominantly 120 or 
more.  Multiple blood pressure readings from 1995 to 2002 
have not shown diastolic pressure predominantly 120 or more, 
and so entitlement to an increased evaluation for 
hypertension is not established.  38 U.S.C.A. § 1155 (West 
2002); 38 C.F.R. § 4.104, Diagnostic Code 7101(2002).

As the preponderance of the evidence is against the veteran's 
claims which are being denied, the benefit of the doubt 
doctrine does not apply on those issues.  38 U.S.C.A. 
§ 5107(b) (West 2002). 




ORDER

An evaluation of 20 percent for traumatic arthritis of the 
lumbosacral spine is granted, subject to governing 
regulations concerning monetary awards.

An evaluation of 10 percent for pseudofolliculitis barbae is 
granted, subject to governing regulations concerning monetary 
awards.

An increased (compensable) evaluation for postoperative left 
herniorrhaphy is denied.

An increased evaluation for hypertension is denied.




	                        
____________________________________________
	F. Judge Flowers
	Veterans Law Judge, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

?	These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
?	In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.



 

